By the Oouet
In this case certain mortgaged premises were sold under a decree of foreclosure and sale, and an order was made by the court of common pleas confirming such sale. From this order of confirmation the regular steps were taken for an. appeal to the district court. In that court a motion was made to dismiss the appeal on the ground that, by the statutes of the state as they now are, an appeal from an order confirming, or refusing to confirm, a sale, does not lie ; but that a petition in error furnishes the only mode of review.
Appeal dismissed.